Exhibit 10.28

Schedule of 2012 Executive Officer Compensation

The following sets forth the annual salary and target bonus, expressed as a
percentage of annual salary, for our executive officers as of the date of filing
of the Form 10-K to which this exhibit relates:

 

Name

  

Title

   Annual Salary      Target Award%  

Paul S. Viviano

   Chairman and Chief Executive Officer    $ 600,000         85 % 

Richard J. Hall

   President, Alliance Oncology    $ 300,000         85 % 

Howard K. Aihara

   Executive Vice President and Chief Financial Officer    $ 294,580         75
% 

Richard W. Johns

   Executive Vice President, General Counsel and Secretary    $ 325,000        
75 % 

Richard A. Jones

   Executive Vice President, Alliance Imaging    $ 265,000         75 % 